Citation Nr: 1720517	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for hypertension


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 15, 1973 to March 2, 1973.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Further, the Board notes that a travel board hearing was scheduled in January 2017.  The Veteran did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  Veteran's glaucoma is not shown to be casually or etiological related to an in-service event, injury or disease.

2.  Veteran's hypertension is not shown to be casually or etiological related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provision with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

A. Duty to Notify

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, VA issued a VCAA letter in April 2010, prior to the initial unfavorable adjudication in March 2011.  This letter advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  As the letter contained all the necessary information listed above, the Board finds VA has met its duty to notify.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).

B. Duty to Assist 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  

With regard to the duty to assist, the Board notes that the Veteran has been provided  VA examinations to determine the etiology of his glaucoma and hypertension.   While no etiology opinions were provided in those reports, the Board finds that remand for another examination is not necessary.  The record contains competent evidence of a current disability.  However, the record does not contain competent evidence that Veteran suffered any in-service event that led to his glaucoma, or hypertension, for reasons discussed in greater detail below.  Absent competent evidence of an in-service event, or that the Veteran's current disabilities are otherwise related to service, there is no obligation to provide the Veteran with updated VA examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008).  Therefore, the duties to notify and assist have been met. 

II.  Merits of the Claims

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of the pertinent facts and circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2).  A lay person is competent to report such thing as chronic in-service symptoms, current symptoms, and events (such as when injuries, hospitalization, or treatment occurred).  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, and 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  

A.  Service connection for glaucoma. 

The Veteran contends he is entitled to service connection for glaucoma.

With regards to the first element of service connection, it is established from the medical and lay evidence of record that the Veteran currently suffers from advanced glaucoma.  (Medical Treatment Records April 2010); (Private Medical Records January 2014).  Due to the advanced stage of the Veteran's glaucoma, he is legally blind and no longer able to work.  (Private Medical Records January 2014).  Therefore, the record clearly establishes the first element of service connection, a current disability.

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Board notes that the preponderance of the evidence is against finding that the Veteran's glaucoma was incurred or aggravated during service.  Review of the Veteran's service treatment record documents no evidence of chronic complaints, treatment, or diagnosis for any eye condition while on active duty.  The Veteran's entrance examination noted that Veteran wore glasses and had myopic astigmatism, which is correctable to standard acuity in each eye.  (Service Treatment Records December 2014).  The Veteran's Separation Report of Medical History, dated February 1973 indicated a "yes," in response while answering the question, "have you ever had or have you now," any eye trouble.  The examiner, however, did not comment as to whether the Veteran suffered any significant illness or injury during service, nor do the service treatment records contain such occurrences.  

The Veteran's medical records do not indicate a diagnosis of glaucoma until 2002, which was twenty-years (29) after your discharge from service. (Medical Treatment Record-April 2010).  The Veteran has received treatment for his glaucoma at the VAMC Dublin since 2007.  Id.  

The Veteran underwent a general VA examination in November 2010.  The examiner noted that Veteran suffers from end-stage glaucoma and is legally blind in both eyes due to visual acuity loss from his glaucoma. (VA Examination November 2010).  Although the examiner did not provide an opinion regarding the etiology of the Veteran's glaucoma, another examination is not necessary because there is no competent evidence of an in-service event, or that the Veteran's current disability is otherwise related to service as discussed above.   

The Board acknowledges the Veteran's statements regarding his glaucoma and the blindness that has resulted as a result of his glaucoma.  The Veteran has stated that the resulting blindness has made it difficult for him to work.  All of which the Veteran is competent and credible to report and entitled to a degree of probative weight, however all the Veteran's statements regarding symptomology pertain to the determination of whether a current disability exists.  The Board acknowledges that the Veteran has glaucoma and whether or not the Veteran has a current disability is not at issue here, but whether there is a nexus between his glaucoma and his military service.

The Veteran, however, has not provided details alleging any in-service event or diagnosis that could be related to his current disability.  As discussed above, the service treatment records do not support the Veteran's claim of onset of his disability during service.  In fact, the Veteran was not diagnosed until nearly three decades after service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336   (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, any  assertions that he may make as to onset during service with subsequent continuity of are not supported by the objective evidence of record.

The objective evidence ultimately outweighs the Veteran's lay contentions that his disability is related to service.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease, or that the Veteran's glaucoma is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1990); 38 C.F.R. § 3.102.  For these reasons, service connection for glaucoma is denied.  

B. Service Connection for hypertension

With regards to the first element of service connection, it is established from the medical and lay evidence of record that the Veteran currently suffers from hypertension.  The Veteran VA treatment records note a diagnosis of hypertension.  (Medical Treatment Records April 2010).  Therefore, the record clearly establishes the first element of service connection, a current disability.

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Board notes that the preponderance of the evidence is against finding that the Veteran's hypertension was incurred or aggravated during service.  The objective medical evidence of record fully supports that conclusion.

The review of the Veteran's service treatment records documents no evidence of chronic complaints, treatment or diagnosis for hypertension while on active duty.  (Service Treatment Record December 2014).  The Veteran's blood pressure readings throughout service were within normal limits.  Id.  The Veteran's VA treatment records indicate that the Veteran was diagnosed with hypertension, January 2001, and has been receiving treatment for condition ever since.  (Medical Treatment Records April 2010).   It is important to note that the Veteran's diagnosis of hypertension did not come until twenty-eight (28) years after his discharge from service.

The Veteran underwent a general VA examination in November 2010.  The examiner noted a diagnosis of hypertension.  (VA Examination November 2010).  While the examiner did not provide an opinion regarding the etiology of the Veteran's hypertension, another examination is not necessary because there is no competent evidence of an in-service event, or that the Veteran's current disability is otherwise related to service as discussed above.   

The Board acknowledges the Veteran's statements regarding his hypertension.  All of which the Veteran is competent and credible to report and entitled to a degree of probative weight, however all the Veteran's statements regarding symptomology pertain to the determination of whether a current disability exists.  The Board acknowledges that the Veteran has hypertension and whether or not the Veteran has a current disability is not at issue here, but whether there is a nexus between his hypertension and his military service.

The Veteran, however, has not provided details alleging any in-service event or diagnosis that could be related to his hypertension.  As discussed above, the service treatment records do not support the Veteran's claim of onset of his disability during service.  In fact, the Veteran was not diagnosed until nearly three decades after service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336   (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, any  assertions that he may make as to onset during service with subsequent continuity of are not supported by the objective evidence of record.

The objective medical evidence ultimately outweighs the Veteran's lay contentions that his disability is related to service.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease, or that the Veteran's hypertension is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1990); 38 C.F.R. § 3.102.  For these reasons, service connection for hypertension is denied.  








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


